UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6435


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSEPH MICHAEL GUARASCIO,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever, III,
Chief District Judge. (7:09-cr-00109-D-1; 7:11-cv-00044-D)


Submitted:   September 25, 2014          Decided:   September 29, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Mallory Kent, LAW OFFICE OF WILLIAM MALLORY KENT,
Jacksonville, Florida; Edwin L. West, III, BROOKS, PIERCE,
MCLENDON, HUMPHREY & LEONARD, LLP, Wilmington, North Carolina,
for Appellant.     Ethan A. Ontjes, Assistant United States
Attorney, Shailika K. Shah, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph Michael Guarascio seeks to appeal the district

court’s orders rejecting the three grounds for the ineffective

assistance of claim Guarascio raised in his 28 U.S.C. § 2255

(2012) motion.         The orders are not appealable unless a circuit

justice    or    judge   issues    a   certificate         of   appealability.      28

U.S.C. § 2253(c)(1)(B) (2012).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).             When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating         that   reasonable    jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El     v.   Cockrell,       537   U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                         Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Guarascio has not made the requisite showing.                       Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense    with    oral    argument       because    the   facts    and   legal



                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3